                                                                                                REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2818-GW(GJSx)                                           Date      July 18, 2019
 Title             Katherine Kobren v. Total Terminals International, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFF'S MOTION TO REMAND
                             [11]


        The Court adopts the Tentative Ruling issued today at the hearing on Plaintiff's Motion to
Remand as its final decision on said motion. Hence, the case is ordered remanded to state court
forthwith. However, as an additional point, the Court, in response to Defendant's argument at the
hearing, would refer to two additional cases on the issue of determining when the presence of a
collective bargaining agreement preempts an employee's claim of intentional infliction of emotional
distress. Those cases are: Perugini v. Safeway Stores, Inc., 935 F.2d 1083, 1087-89 (9th Cir. 1991), and
Matson v. UPS, 840 F.3d 1126, 1132 and 1136 n.6 (9th Cir. 2016).




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
